

EXHIBIT 10.1
ASSIGNMENT OF RIGHTS AGREEMENT


This Assignment of Rights Agreement (hereinafter “Agreement”) is dated for
reference July 2, 2010 and executed by the following parties:


Oro East Mining Company, Ltd., a corporation registered in the Republic of
Philippines, doing business in the United States at 1127 Webster Street, Suite
28, Oakland, California 94607 (hereinafter “Assignor”); and


Accelerated Acquisitions I, Inc., a Delaware corporation, with a California
business address at 122 Ocean Park Blvd., Suite 307, Santa Monica, California
90405 (hereinafter “Assignee”).


RECITALS


WHEREAS, Assignor is the registered and beneficial holder of two (2) mineral
claims with the Mines and Geosciences Bureau (MGB) for the Republic of the
Philippines: MPSA 184-XI and APSA 167-XI (hereinafter “Claims”). The Claims of
Assignor are described in specifics in Schedule A, “Portfolio of Mineral
Claims,” attached hereto and integrated as part of this Agreement;


WHEREAS, the principals of Assignor have acquired a controlling interest in
Assignee for the purpose of operating as a publicly-reporting company and have
determined that it is in their best interests to assign Assignor’s rights to the
Claims, with the particulars of aforesaid rights set forth in detail herein, and


WHEREAS, Assignor’s principals will receive substantial benefit from the
assignment of the Portfolio of Mineral Claims to Assignee, which will facilitate
the funding of future operations and permit expansion of the business of the
principals through doing business as a publicly-reporting company and thereby
open up new funding resources for the business.


AGREEMENT


NOW THEREFORE, the undersigned parties integrate the foregoing recitals into the
binding body of this Agreement and hereby agree to be bound for good and
valuable consideration as follows:


 
1.
Assignment. Effective as of the date hereof, Assignor hereby assigns and
transfers to Assignee, and Assignee hereby acquires from Assignor, all of
Assignor’s rights with respect to the Portfolio of Claims (hereinafter
“Assignment”), specifically as follows:



 
a.
Right to Natural Minerals Mined. Effective upon execution of this Agreement,
Assignor hereby grants to Assignee all mineral rights of Company and Assignee
shall own said mineral rights of Company in fee simple. Said mineral rights
shall further include corresponding surface rights. This assignment encompasses
control of the surface, the subsurface and the air above any and all real
property or claims owned by Company. The assignee may freely sell, lease, gift
or bequest these rights individually or entirely to others, within the scope and
terms of the Agreement and applicable laws of the Republic of Philippines.



 
b.
Right to Production. Effective upon execution of this Agreement, Assignor hereby
grants to Assignee all rights to production, which shall include but not be
limited to right to mineral extraction on all mineral claims and tenements owned
or controlled by Company, right to control production in all aspects, right to
enter the property and remove the minerals or resources at its election.



 
c.
Right to Account Receivables. Effective upon execution of this Agreement,
Assignor hereby grants to Assignee all rights to account receivable management
for Company, including but not limited to right to collect.



 
d.
Right to Collect Net Profits in Full. Effective upon execution of this
Agreement, Assignor hereby grants to Assignee full right to collect the net
profits of Company, payable to assignee at any time at assignee’s discretion and
express notice to Company to tender delivery of the net profits for any fiscal
period.


 
 

--------------------------------------------------------------------------------

 


 
2.
Further Actions. Assignor covenants and agrees to warrant and defend the sale,
transfer, assignment, conveyance, grant and delivery of the rights conveyed
hereby to Assignee against all persons whomsoever, to take all steps reasonably
necessary to establish the record of Assignee’s interest therein and, at the
request of Assignee, to execute and deliver further instruments of transfer and
assignment and take such other action as Assignee may reasonably request to more
effectively transfer and assign to and vest in Assignee the interests intended
to be conveyed hereby.



 
3.
Duration of Agreement. The Assignment shall be to Accelerated Acquisitions I,
Inc., but if  Assignee fails to become a publicly listed company with the United
States Securities Exchange Commission and commences trade by January 1, 2013,
then this Agreement shall terminate immediately and the Claims and all rights
thereto shall revert back to Oro East Mining Company, Ltd. If Assignee succeeds
at becoming a publicly listed company and commences trading on or before January
1, 2010, then the Assignment shall be absolute, to Oro East Mining Company, Ltd.



 
4.
Representations. The undersigned parties hereby mutually represent to one
another that: (1) they are authorized agents of the entities they represent,
that they are fully authorized and have the power to enter into this Agreement
and bind the entities they represent; (2) they have duly obtained all necessary
and applicable licenses and/or permits required or reasonably foreseeably
required for performance of this Agreement; (3) they are the owners, licensees,
and/or otherwise authorized to use any corresponding intellectual property
rights that would be required or reasonably foreseeably required for performance
of this Agreement; and (4) the parties hereby indemnify and hold one another
harmless of any damages or potential damages that may arise from the falsity or
inaccuracy of the foregoing representations.



 
5.
Prohibition Against Further Assignment. Unless the undersigned parties mutually
agree to subsequently modify this covenant in writing, Assignee shall not
assign, transfer, convey, or dispose of its rights, title or interest in this
Agreement to third parties. This Agreement and any and all subsequent
obligations arising therefrom shall be non-assignable and non-transferable
unless the parties agree to other arrangements, which must be memorialized in
writing.



 
6.
Enurement. This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.



 
7.
Merger and Integration. This Agreement and the exhibits attached hereto contain
the entire agreement of the parties with respect to the subject matter of this
Agreement, and supersede all prior negotiations, agreements and understandings
with respect thereto. This Agreement may only be amended by a written document
duly executed by the undersigned parties.



 
8.
Indemnification. Assignor shall have no liability to Assignee for any claims,
causes of actions, suits, damages, loss, risk of loss, or threat of loss as such
may arise under this Agreement. Assignee assumes all risk under this Agreement.
Assignee shall indemnify and hold harmless Assignor of all costs, expenses,
losses, professional fees, and/or liabilities in their totality.



 
9.
Limitation of Liability and Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, ASSIGNOR MAKES NO WARRANTY, EXPRESSED OR IMPLIED, WITH RESPECT TO
THIS AGREEMENT, ITS REPRESENTATIONS, ESTIMATES OR PROJECTIONS OF CLAIM VALUE,
BUSINESS DEALINGS, THE PRODUCTS OR SERVICES RENDERED HEREUNDER, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE, AND ASSIGNEE ACCEPTS THE FRUITS OF THIS AGREEMENT “AS IS”
AND “WHERE IS,” ASSUMING ALL RISKS.

 
 
 

--------------------------------------------------------------------------------

 


10.
Choice of Law and Forum. This Agreement shall be interpreted under the laws of
the State of California, United States. Any litigation under this agreement
shall be resolved in the trial courts of Alameda County, State of California or
the Northern District of California, whichever may be applicable.



11.
Service of Summons. In the event that a cause of action or suit arises from this
Agreement, the undersigned parties hereby agree and consent to service of
summons at the following addresses:



 
a.
Assignor: Oro East Mining Company, Ltd., U.S. Office, 1127 Webster Street, Suite
28, Oakland, California 94607.

 
b.
Assignee: Accelerated Acquisitions I, Inc., California address, 122 Ocean Park
Blvd., Suite 307, Santa Monica, California 90405.



12.
Arbitration. Any dispute or claim arising or related to this Agreement shall be
exclusively resolved by final binding arbitration before the American
Arbitration Association (AAA), utilizing its Commercial Arbitration Rules. One
arbitrator shall be selected using AAA procedures (hereinafter “arbitrator”).
The arbitrator shall use all reasonable efforts to minimize discovery and to
complete the arbitration proceedings as expeditiously as possible. The
arbitrator shall render a written decision within thirty (30) calendar days of
the hearing.  The arbitrator will not award attorney’s fees, or punitive,
incidental, consequential, treble or other multiple or exemplary damages, and
the parties hereby agree to waive and not seek such damages.  Either party may
seek judicial relief to compel the other party to comply with the provisions of
this Section, or injunctive or other equitable relief to protect its
intellectual property rights, provided (unless prohibited by applicable law)
that the remainder of the dispute or claim is submitted to arbitration. The
arbitration shall be held in Oakland, California; both parties hereby give their
irrevocable consent to jurisdiction of courts of or in the State of California,
as well as processes of the AAA in California.  Awards shall be final, binding
and non-appealable (except on the minimal grounds required under the Federal
Arbitration Act or other applicable law).  All awards may be filed with one or
more courts, state, federal or foreign having jurisdiction over the party
against whom such award is rendered or its property, as a basis of judgment and
of the issuance of execution for its collection.



13.
Severability. If any term or provision of this Agreement shall to any extent be
invalid or unenforceable, the remainder of this Agreement shall not be affected
thereby, and each term and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.



14.
Entire Agreement. This Agreement constitutes the entire agreement to date
between the parties hereto and supersedes every previous agreement,
communication, expectation, negotiation, representation or understanding,
whether oral or written, express or implied, statutory or otherwise, between the
parties hereto with respect to the subject matter of this Agreement.



15.
Counterparts. This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Agreement by signing any such counterpart.



16.
Descriptive Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein. Unless the context of this Agreement otherwise requires,
references to “hereof,” “herein,” “hereby,” “hereunder” and similar terms shall
refer to this entire Agreement.

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned parties cause this Agreement to be duly
signed and executed this 2nd day of the month of July and year 2010 in the City
of Oakland, State of California.


SIGNED AND EXECUTED:


ASSIGNOR:
 
ASSIGNEE:
     
X
 
X
               
Company:
Oro East Mining Co.
 
Company:
Accelerated Acquisitions I
Signor’s Name:
Danni Zhong
 
Signor’s Name:
Tian Q. Chen
Position/Title:
Chairman
 
Position/Title:
President and CEO
Date Signed:
July 2, 2010
 
Date Signed:
July 2, 2010
Location:
Oakland, CA
 
Location:
Oakland, CA

 
 
 

--------------------------------------------------------------------------------

 